GLICKSTEIN, Judge,
concurring specialty-
I concur, notwithstanding the reference in the final judgment to a letter which, in my view, is not a sufficient basis to affirm; for it expresses appellant’s intent in the event of his death prior to the parties’ marriage, not in the event of dissolution of marriage.
In the absence of a transcript here, the writer cannot comfortably conclude that the record lacks sufficient evidence to support the trial court’s determination that the husband intended a gift of loan proceeds to the wife, which was the basis for his claim of special equity in the home titled in her name. Moreover, the parties’ counsel at oral argument provided laundry lists of facts to support their respective positions, which individual items the writer understood. That it was a costly as well as unhappy ending to appellant’s expectations in this late marriage is also clear.